NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

LARRY GADSDEN,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-2357
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Christopher
C. Sabella, Judge.

Larry Gadsden, pro se.


PER CURIAM.

             Affirmed. See Gutierrez v. State, 854 So. 2d 218 (Fla. 3d DCA 2003);

Edwards v. State, 743 So. 2d 76 (Fla. 5th DCA 1999); Barnes v. State, 634 So. 2d 230

(Fla. 1st DCA 1994).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.